 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        ROSS CULLEN PLUMB,                                    CASE NO. 19-5199 RJB-JRC
11
                                    Plaintiff,                ORDER ADOPTING REPORT AND
12              v.                                            RECOMMENDATION
13      PETERSON, Pierce County Sheriff’s Dept
        Deputy, WHITEHEAD, Pierce County
14      Sheriff’s Dept Deputy, PIERCE COUNTY
        SHERIFF’S DEPARTMENT, SIDBEE,
15      formerly known as Silbee,
16                                  Defendants.

17
            THIS MATTER comes before the Court on the Report and Recommendation of U.S.
18
     Magistrate Judge J. Richard Creatura (Dkt. 24) and on the Plaintiff’s motion for order ordering
19
     Airway Heights Corrections Center to hold the Plaintiff’s USB stick, which he asserts contains
20
     files relevant to this case, “in trust by the law-librarian and/or the content of said USB stick be
21
     printed out by the law-librarian and given to the indigent plaintiff as soon as possible” (Dkt. 27).
22
     The Court has considered the Report and Recommendation, objections to the Report and
23
     Recommendation, the pleadings filed regarding the motion, and is fully advised.
24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1          On March 15, 2019, the Plaintiff filed this case, asserting that on January 7, 2015, the

 2   Defendants used excessive force and denied him medical treatment after being removed from a

 3   courtroom for his arraignment in violation of his constitutional rights. Dkts. 1 and 7. The Report

 4   and Recommendation recommends this Court grant Defendants Pierce County Sheriff’s

 5   Department, Deputy Michael Petersen, and Deputy Matthew Whitehead’s motion to dismiss

 6   (Dkt. 15) because res judicata bars relitigation of Plaintiff’s case. Dkt. 24. The Report and

 7   Recommendation also recommends dismissal, without prejudice, of the unserved Defendant

 8   “Sidbee.” Id. It further recommends denying the Defendants’ motion for clarification (Dkt. 20)

 9   as moot. Id.

10          The Plaintiff filed objections to the Report and Recommendation. Dkts. 25 and 28. In

11   his first set of objections, the Plaintiff asserts that he has been wrongfully denied a public records

12   request and other discovery, and he asserts that the violation of his rights “have taken place over

13   multiple periods of time and continue,” so the statute of limitations should not apply. Dkt. 25.

14   He maintains, in his second set of objections, that prior claims of violations of the Public

15   Records Act “by the Defendants may not be res judicata, prior preceeding [sic] may not have

16   been able to grant damages for said claim.” Dkt. 28.

17          The Report and Recommendation (Dkt. 24) should be adopted. This case is barred by res

18   judicata because the Plaintiff brought the same claims against the same Defendants based on the

19   same event in Plumb v. Peterson, et. al, Western District of Washington case number 2:17-cv-

20   0419 RJB (“Plumb I”). Plumb I was dismissed with prejudice on April 13, 2018. Id., Dkt. 24.

21   The Plaintiff’s objections and motion fail to show that the Report and Recommendation should

22   be rejected. The Plaintiff’s discussion of discovery he alleges he did not receive or the

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
 1   Defendants’ alleged failure to provide public records do not in any way address whether this case

 2   is barred by res judicata or not. This case should be dismissed as barred by res judicata.

 3           Further, the Plaintiff raises no objections to the dismissal of “Defendant Sidbee” without

 4   prejudice. There is no objection to denying the Defendants’ motion for clarification (Dkt. 20) as

 5   moot.

 6           Additionally, the Plaintiff’s motion for order regarding Airway Heights Corrections

 7   Center and the Plaintiff’s USB stick (Dkt. 27) should be denied as moot. This case should be

 8   dismissed as barred by res judicata. Further, the motion seeks relief from an entity that is not a

 9   party in this case.

10           It is ORDERED that:

11               •   The Report and Recommendation (Dkt. 24) IS ADOPTED;

12               •   This case IS DISMISSED as barred by res judicata;

13               •   Defendant Sidbee IS DISMISSED WITHOUT PREJUDICE; and

14               •   The Defendants’ motion for clarification (Dkt. 20) and the Plaintiff’s motion

15                   regarding the USB stick (Dkt. 27) ARE DENIED AS MOOT.

16           The Clerk is directed to send uncertified copies of this Order to U.S. Magistrate Judge J.

17   Richard Creatura, all counsel of record and to any party appearing pro se at said party’s last

18   known address.

19           Dated this 9th day of September, 2019.

20

21
                                           A
                                           ROBERT J. BRYAN
22                                         United States District Judge

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
